Citation Nr: 0203020	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  00-07 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from September 1944 
to November 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO).  In April 
2001, the Board remanded the matter for due process 
considerations.


FINDINGS OF FACT

1.  The veteran died in July 1998 at the age of 77; the cause 
of his death was a June 1998 cerebral vascular accident.

2.  At the time of his death, service connection was not in 
effect for any disability.

3.  The evidence does not show that the veteran's fatal 
cerebral vascular accident was causally related to his active 
service or any incident therein, including claimed exposure 
to radiation.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.312 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board concludes that although 
the appellant's claim was initially decided by the RO before 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and the promulgation of its implementing regulations, 
a remand for additional action by the RO is not warranted as 
VA has already met its obligations to the appellant under 
those provisions.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107) 
(West Supp. 2001); Duty to Assist, 66 Fed. Reg. 45620, et 
seq. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under the new criteria, VA has a duty to notify the appellant 
and her representative, if any, of any information and 
evidence needed to substantiate and complete the claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  In this case, 
the appellant and her representative have been notified on 
several occasions via rating decision, Statement of the Case, 
a subsequent Supplemental Statement of the Case, letters from 
the RO, and the Board's remand, of the evidence needed to 
substantiate her claim.  The Board concludes the discussions 
in these documents adequately informed them of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  In this case, the record contains 
service medical records pertaining to the veteran.  In 
addition, although the RO did not request the veteran's 
service personnel records, there is no indication that such 
records would aid the appellant in her claim.  As set forth 
in more detail below, the appellant contends that the cause 
of the veteran's death was causally related to his exposure 
to radiation in service.  The record reveals that the veteran 
died from a cerebral vascular accident, which is not a 
condition subject to presumptive service connection for 
radiation exposure under VA criteria.  Additionally, the 
record contains no competent medical evidence showing any 
indication that the veteran's fatal cerebral vascular 
accident was causally related to claimed exposure to 
radiation in service.  Thus, the Board finds that a remand to 
obtain verification of the veteran's exposure to radiation in 
service is unnecessary in this case because whether or not 
the veteran had been exposed to radiation in service would be 
immaterial, given the evidence currently of record.  
Therefore, a remand to obtain this information would not 
assist the appellant in her claim and would only result in 
delaying a decision on this matter.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C. § 
5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620-31 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4).  An 
examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 66 Fed. Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The requirements in 
paragraph (C) may be satisfied by competent evidence showing 
post-service treatment for a condition or other possible 
association with service.  

In this case, the Board finds that a remand for VA medical 
opinion is not required and would only result in undue delay.  
The record shows that the veteran died from a cerebral 
vascular accident.  However, as set forth in more detail 
below, such conditions were not shown in service or for many 
years thereafter and the record contains no other objective 
indication of a possible association between the veteran's 
fatal cerebral vascular accident and his military service or 
any incident therein.  Thus, the Board finds that a remand to 
obtain a medical opinion is not necessary to make a decision 
on the appellant's claim.  See Comments preceding Duty to 
Assist Regulations, 66 Fed. Reg. 45,626 (2001) (providing 
that the record need not definitively establish a nexus 
between the claimed disability and service; rather, the mere 
indication of such a possible association based on all the 
information and evidence of record would dictate the 
necessity of a VA medical examination or opinion to clarify 
this evidentiary point).  

For all the foregoing reasons, the Board finds that the 
requirements regarding notice and duty to assist as provided 
for by VCAA have been met and there is no reasonable 
possibility that additional assistance will aid the appellant 
in substantiating her claim.  As the RO fulfilled the duty to 
assist, and because the change in law has no material effect 
on adjudication of her claim, the Board finds that it can 
consider the merits of this appeal without prejudice to her.  
Bernard v Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and assist the appellant, and additional development 
and further expenditure of VA's limited resources is not 
warranted in this case.  

I.  Factual Background

The veteran's service medical records are negative for 
pertinent complaints or abnormalities.  His September 1946 
military discharge medical examination report shows that on 
clinical evaluation, his cardiovascular system was found to 
be normal, blood pressure was 120/70, and a chest X-ray was 
negative.  

The veteran's service personnel records show that he served 
as an automotive mechanic and motor transportation non-
commissioned officer.  He received, inter alia, the Asiatic 
Pacific Theater Ribbon and the Philippine Liberation Ribbon.  

During his lifetime, the veteran was not service-connected 
for any disability.

In June 1998, the appellant submitted a claim of service 
connection for the cause of the veteran's death, stating that 
he had died from, inter alia, colon cancer, a bone marrow 
condition, and a stroke.  She attributed his death to 
radiation exposure during World War II, stating that the 
veteran had been among the first soldiers to enter Hiroshima 
after the detonation of the atomic bomb.  She also indicated 
that when the veteran had sustained his first stroke in 1980, 
his orthopedic physician (now deceased) had indicated that 
his stroke "surely could have been connected to all of the 
radiation he received in Hiroshima, because of brain 
damage." 

According to the veteran's death certificate, he died in a 
private hospital in July 1998 at the age of 77 due to a 
cerebral vascular accident (a stroke) which he suffered in 
June 1998.  No other immediate or contributory cause of death 
was listed on the death certificate.

In support of her claim, the appellant submitted private 
treatment records pertaining to the veteran, dated from March 
1996 to July 1998, showing that he was treated during this 
period for multiple medical conditions, including 
hyperthyroidism, hyperlipidemia, and renal insufficiency.  He 
was also successfully treated for colon cancer.  In June 
1998, he was hospitalized after experiencing a 
cerebrovascular accident.  On admission, a history of 
cerebrovascular accident in 1980 was noted.  The veteran was 
given supportive care during the course of his 
hospitalization.  In July 1998, he died.  The expiration 
diagnoses were massive left middle cerebral artery 
cerebrovascular accident; history of colon cancer; chronic 
renal failure; history of old cerebrovascular accident; and 
history of congestive heart failure.  

By March 1999 rating decision, the RO denied the appellant's 
claim, finding that the record contained no evidence of a 
cardiovascular condition in service or within the first post-
service year, nor did the record contain any evidence of 
colon cancer at the time of his death which could be 
considered a result of radiation exposure.  

The appellant appealed the RO determination.  In support of 
her appeal, she submitted a May 1999 letter from the 
veteran's private physician who indicated that the veteran 
had had numerous medical problems.  He indicated that the 
appellant had remembered him stating that the veteran had the 
"organs of an old man."  The physician indicated that "in 
review of records, at age 76 with his above history I would 
have to agree with that statement."  

II.  Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2001).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including malignant tumors, 
cardiovascular disease, brain hemorrhage or brain thrombosis, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the criteria set forth above, a disease 
associated with exposure to radiation listed in 38 C.F.R. § 
3.309(d) will be considered to have been incurred in service 
under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 (2001) are also satisfied:  Leukemia (other 
than chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d) (2001).

Additionally, effective March 26, 2002, cancers of the bone, 
brain, colon, lung, and ovary will be added to the list of 
diseases specific to radiation-exposed veterans set forth at 
38 C.F.R. § 3.309(d).  See 67 Fed. Reg. 3612-3616 (Jan. 25, 
2002).  These amendments also expand the definition of 
"radiation-risk activity" in 3.309(d), to include exposure 
to radiation related to underground nuclear tests at Amchitka 
Island, Alaska before January 1, 1974, and service at gaseous 
diffusion plants in Paducah, Kentucky; Portsmouth, Ohio; and 
Oak Ridge, Tennessee.  Id.  

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (2001).  To consider service connection under section 
3.311, the evidence must show the following:  (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations. 38 C.F.R. § 3.311(b) (2001).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation will not be granted under section 3.311.  
38 C.F.R. § 3.311(b)(1)(iii) (2001).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West Supp. 2001); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail).  

III.  Analysis

The appellant claims that her husband was exposed to large 
amounts of ionizing radiation while serving in the U.S. 
Occupation Forces in Japan after World War II.  She contends 
that he was one of the first U.S. servicemen to go into 
Hiroshima "within a few days after the atomic bomb was 
dropped" in August 1945.  She further contends that the 
veteran died from several conditions, including a cerebral 
vascular accident and colon cancer, and that these conditions 
were causally related to his exposure to radiation in 
service.  

As noted above, the veteran died at the age of 77 in July 
1998 due to a cerebral vascular accident, which he suffered 
in June 1998.  No other immediate or contributory cause of 
death was listed on the official death certificate, nor does 
the medical evidence of record contain any indication that 
any other condition, such as his prior colon cancer, 
contributed to his death.  

As noted above, entitlement to service connection for a 
disability claimed to be attributable to radiation exposure 
during service can be accomplished as follows:  direct 
service connection can be established by showing that the 
disease was incurred during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303;  there are specific disabilities 
which may be service connected on a presumptive basis under 
38 C.F.R. § 3.309(d);  38 C.F.R. § 3.311(b) provides a list 
of "radiogenic diseases" which may be service connected 
provided that certain conditions specified in the regulation 
are met.  See Ramey v. Gober, 120 F.3d 1239 (1997).  

Initially, the Board notes that the veteran's service medical 
records do not contain any clinical reference to the presence 
of cardiovascular disease or history of cerebral vascular 
accident.  At his September 1946 military discharge medical 
examination, the veteran's cardiovascular system was normal.  

Likewise, the Board notes that there is no evidence that 
cardiovascular disease or a cerebral vascular accident was 
present within one year after his separation from service.  
In fact, the record contains no indication of these 
conditions for decades after the veteran's separation from 
service.  Moreover, none of the post-service medical records 
contain any medical opinion that such disorders, first noted 
many years after the veteran's separation from active 
service, were related to such service or any incident 
therein, including claimed radiation exposure.  Likewise, the 
death certificate contains no indication that the cause of 
the veteran's death was related to service or any incident 
therein.  

The Board has considered the appellant's own statements to 
the effect that the veteran's death was causally related to 
exposure to radiation in service.  Again, it is noted that 
there is no competent medical evidence of record to support 
such a theory and the appellant has not been shown to have 
the medical expertise necessary to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has also considered her statement that at the time 
of the veteran's first stroke in 1980, a now-deceased 
orthopedic physician told her that the veteran's stroke 
surely could have been connected to all of the radiation he 
received in Hiroshima.  However, the appellant's lay 
statements relating what a medical professional told her 
filtered as they are through a layman's sensibilities are 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence to support a claim.  See Warren v. Brown, 
6 Vet App 4 (1993).  Therefore, the appellant's assertions, 
standing alone, do not provide a basis on which to grant her 
claim of service connection for the cause of the veteran's 
death.  

As a cerebral vascular accident was not shown in service, for 
many years thereafter, and the record contains no indication 
of a possible link between his post-service cerebral vascular 
accident and his military service, service connection on a 
direct basis is not warranted.  38 U.S.C.A. § 1110.  

However, the basis of the appellant's claim is that the 
veteran's fatal cerebral vascular accident resulted from 
claimed exposure to radiation in service.  In this regard, 
the Board notes that service connection claims based on in-
service exposure to radiation may potentially be addressed 
under 38 C.F.R. § 3.309(d) or § 3.311.  

A disease associated with exposure to radiation, listed in 38 
C.F.R. § 3.309(d), will be considered to have been incurred 
in service under the circumstances outlined in that section.  
As there is no medical evidence of record indicating that the 
veteran's death was due to any of the diseases delineated in 
38 C.F.R. § 3.309(d), that provision is not applicable to the 
case at hand.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following: (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations. 
38 C.F.R. § 3.311(b).  

Again, a cerebral vascular accident or other cardiovascular 
disease are not among the listed radiogenic diseases.  Thus, 
the criteria for an award of service connection under 38 
C.F.R. § 3.311 have not been met.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
veteran's death.  

In summary, the record shows that the veteran's fatal 
cerebral vascular accident or any other cardiovascular 
condition was not evident in service or for many years 
thereafter, and the record contains no indication of a 
possible link or association between the condition which 
caused his death and his active service or any incident 
therein.  Thus, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals  

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

